          Case 5:19-cr-00056-EJD Document 12 Filed 01/31/19 Page 1 of 5

                        CR 19 00056                                                 Nc
          UNITED STATES DISTRICT COURT

              NORTHERN DISTRICT OF CALIFORNIA


                           SANJOSE DIVISION
                THE UNITED STATES OF AMERICA
                                       vs.


                           JIZHONG CHEN                                3Ji;u,y


                               INDICTMENT

COUNT ONE- (18 U.S.C. § 1832(a)(2) - Theft of Trade Secrets)


A true bill

                                                            Foreperson




                       Filed in open court this 3 ^        day of
                       A.D. 201^
                             FhiA£:^(jULjoF?^-     United States Magistrate Judge



     Bail. $ Klo ^roCtrS-S
Case 5:19-cr-00056-EJD Document 12 Filed 01/31/19 Page 2 of 5
Case 5:19-cr-00056-EJD Document 12 Filed 01/31/19 Page 3 of 5
Case 5:19-cr-00056-EJD Document 12 Filed 01/31/19 Page 4 of 5
Case 5:19-cr-00056-EJD Document 12 Filed 01/31/19 Page 5 of 5
